Citation Nr: 0422184	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine with spina bifida occulta.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1957 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that determination, the RO 
inter alia denied the appellant's claim of entitlement to 
service connection for degenerative changes of the lumbar 
spine with spina bifida occulta.  The appellant disagreed and 
this appeal ensued.  

In July 2001, the Board remanded the case to the RO for 
further evidentiary development.  While on remand, the 
appellant sought to reopen claim of entitlement to service 
connection for bilateral pes planus, which had previously 
been denied in the September 1999 rating decision.  By an 
August 2002 rating decision, the RO denied the application to 
reopen this previously denied claim.  The appellant disagreed 
and perfected an appeal, which the Board will address in this 
decision.  


FINDINGS OF FACT

1.  Degenerative changes of the lumbar spine with spina 
bifida occulta are not related to a disease or injury in 
service.  

2.  The September 1999 rating decision denied the claim of 
service connection for bilateral pes planus.  

3.  The evidence received since September 1999 concerning the 
claim of service connection for bilateral pes planus is not 
new and material.  


CONCLUSIONS OF LAW

1.  Degenerative changes of the lumbar spine with spina 
bifida occulta were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).  

2.  The September 1999 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).  

3.  Evidence received since September 1999 relevant to the 
claim of service connection for bilateral pes planus; thus, 
the requirements to reopen that claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.  Section 5103(a), as amended by the VCAA, applies to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (a 
person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA).  

The appellant's initial claim involved in this case was 
received in March 1999, and there is no issue as to provision 
of a form or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of  Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 1999, the RO sent the 
appellant a letter in April 1999 notifying him of the types 
of evidence needed to substantiate his low back claim.  After 
the RO initially adjudicated the claim, it sent the appellant 
a letter notifying him of the rating decision in September 
1999.  By letter dated in October 1999, the RO told the 
appellant of efforts it was undertaking to obtain evidence 
from a private medical facility.  Upon his disagreement, the 
RO sent the appellant an April 2000 statement of the case and 
a January 2001 supplemental statement of the case informing 
him of the evidence considered, the legal criteria 
applicable, and the analysis of the claim, including 
identification of elements for which evidence was deficient.  
By a February 2001 letter, the RO notified the appellant of 
its receipt of his application to reopen the previously 
denied pes planus claim.  

The Board remanded the case in July 2001.  Pursuant to the 
remand directives, the RO sent the appellant a letter in 
August 2001 notifying him of the VCAA, of the evidence needed 
to substantiate the claims, the information and evidence of 
record, and what action VA would undertake on his behalf.  By 
a March 2002 letter, the RO told the appellant he would be 
scheduled for a VA examination, in accordance with the 
Board's remand directives.  By letters in May and July 2002, 
the RO asked a private physician to provide documents 
relevant to the appellant's treatment; by letters these same 
months, the RO informed the appellant of these requests.  By 
a letter in September 2002, the RO told the appellant of the 
need for new and material evidence to reopen the previously 
denied claim.  

Following the receipt of additional evidence and information 
and after further adjudication, the RO sent the appellant a 
January 2004 statement of the case concerning the application 
to reopen the previously denied pes planus claim and a 
January 2004 supplemental statement of the case concerning 
the low back claim.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  As early as 1999, the 
RO notified him of the need for information or evidence 
concerning the claim.  In response, the appellant identified 
sources of treatment, and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claims, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claims.  See Pelegrini II, No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record 
includes the service medical records, VA clinical records, 
relevant private medical records, submissions from the 
appellant, and documentation of efforts to obtain evidence 
from health care sources identified by the appellant.  The 
appellant has not identified any additional VA or private 
treatment records with regard to the claims.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes reports of a VA examination in 
April 2002.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Service Connection for
Degenerative Changes of the Lumbar Spine with Spina Bifida 
Occulta

The claimant seeks to establish service connection for 
degenerative changes of the lumbar spine with spina bifida 
occulta.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  A veteran who has 
90 days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease, such as 
arthritis, that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2003).  With chronic disease shown as such in 
service or within the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The record includes medical evidence of a current low back 
disorder.  The earliest evidence of a low back disorder 
consists of private medical records in August 1971, more than 
12 years after service, showing surgery for treatment of 
lumbosacral degenerative changes with spina bifida occulta as 
a defect.  Private treatment records from October 1974 to 
January 1975 discussed a "long history" of back problems.  
Private x-ray report in September 1975 found disc space 
narrowing at L5-S1 with associated hypertrophic degenerative 
changes.  Private treatment records in December 1985 and in 
November 1986 showed chronic back problems and lumbosacral 
strain, respectively.  Private clinical records in July 1996 
and January 2000 noted sciatica.  VA examination in April 
2002 included a diagnosis of history of spina bifida occulta 
and degenerative disc disease, status post lumbar fusion.  VA 
x-ray of the lumbar spine in April 2002 found moderate 
spondylosis with increased lordosis.  Private examination in 
November 2002 revealed low back pain; private treatment 
records from 2000 to 2002 discussed arthralgia and 
osteoarthritis.  A private x-ray in June 2004 revealed 
degenerative disc disease and disc herniation at several 
levels.  These medical documents satisfy the initial element 
of a service-connection claim.  

The service medical records are entirely silent as to any 
findings or complaints of a low back disorder.  Nonetheless, 
the key question in this case is whether there is competent 
medical evidence of a nexus - a link or connection - between 
the current low back findings and the appellant's service.  
Two documents address this question.  A private treatment 
record in January 1975 discussed a "long history" of back 
problems, though record failed to specify the etiology of the 
problems or the origin of that history.  The VA examination 
in April 2002 specifically addressed these concerns, as 
requested by the Board's July 2001 remand.  The examiner's 
assessment was history of spina bifida occulta and 
degenerative disc disease, status post lumbar fusion.  The 
examiner noted the appellant reported an incident of injury 
during service, for which he was treated in service, though 
there was no report of injury in the service medical records.  
The examiner had access to the entire claims file, including 
the service medical records and the evidence discussed above.  
Based on these facts, the examiner opined he "cannot relate 
the origin or any aggravation of the above condition to the 
service without the resort to speculation."  

In effect, the examiner opined there was no rational medical 
connection, based on this record, between the current low 
back disorder and service.  As the record does not include 
any other medical evidence contrary to this opinion, the 
weight of the evidence is against a finding that there is 
such a connection as argued by the appellant.  In light of 
the facts and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
degenerative changes of the lumbar spine with spina bifida 
occulta.  

III.  Reopening of a Previously Denied
Claim of Service Connection for Bilateral Pes Planus

Rating decisions are final when the RO notifies the appellant 
of the determination by letter, unless he files a notice of 
disagreement within one year of the date of that letter.  
Final rating decisions may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed, effective only 
for claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  This claim to 
reopen, filed in April 2002, proceeded August 29, 2001, and 
the following regulation defining new and material evidence 
applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2003).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the September 
1999 rating decision is of concern for the purpose of 
reopening this claim.  The evidence is presumed credible for 
the purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

By a September 1999 rating decision, the RO denied the 
appellant's claim of service connection for bilateral pes 
planus.  The RO noted the February 1957 service enlistment 
examination diagnosis of bilateral pes planus, the in-service 
treatment for bilateral pes planus, and the December 1958 
separation examination report of bilateral pes planus.  The 
RO concluded that bilateral pes planus existed prior to 
service and was not worsened during service.  As there was no 
presumed aggravation of the disorder in service, the RO 
denied service connection.  

The appellant was notified of this decision by letter dated 
September 30, 1999.  The appellant filed a timely 
disagreement with another action of the RO in that September 
1999 rating decision, but did not express disagreement with 
the RO's denial of the bilateral-pes-planus claim.  As the 
appellant did not file a timely substantive appeal, the 
September 1999 rating decision is final.  

The appellant herein seeks to reopen this previously denied 
claim.  To do so, the additional evidence received into the 
record must be both new and material, as judged by the 
criteria discussed above in relation to the key question in 
this case: whether there was an increase in symptomatology 
during service of the pre-existing bilateral pes planus.  

The evidence received since September 1999 concerning the 
claimed bilateral pes planus includes private treatment 
records from October 1974 to January 1975, received in 
October 1999, discussing complaints of foot pain, which was 
relieved by epidural blocks.  These documents did not refer 
to bilateral pes planus.  The remaining additional evidence 
received since September 1999 - including private treatment 
records and a VA spine examination in April 2002 - did not 
refer to any complaints or findings of bilateral pes planus.  
This additional evidence does not shed any light on any 
increased in severity of the pre-existing bilateral pes 
planus during service in the late 1950s.  Moreover, this 
evidence does not indicate there is any current complaints or 
treatment for bilateral pes planus.  The additional evidence, 
while new, is therefore not material to the claim, and 
thereby does not warrant reopening of the previously denied 
claim.  The appellant's application to reopen is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  




ORDER

Service connection for degenerative changes of the lumbar 
spine with spina bifida occulta is denied.  

The application to reopen the claim of entitlement to service 
connection for bilateral pes planus is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



